DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 28-37, in the reply filed on 1 April 2022 is acknowledged. Claims 21-27 and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28, 29, 33-34, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lall et al. (US 2015/0148696; hereinafter “Lall”).
Regarding claim 28, Lall discloses a denoising system for denoising an ECG signal comprising transitory noise caused by application of electrical stimulation by a stimulation device, the denoising system being communicatively coupled to an ECG electrode array configured to obtain ECG signals from a patient, the denoising system comprising: circuitry configured to: detect portions of the ECG signal comprising the transitory noise by identifying portions of the ECG signal corresponding to time periods when a synchronization signal is received from an electrical stimulation system indicative of electrical stimulation being administered (e.g. ¶¶ 22-23 – “a portion of the ECG data is selected as a potential pace pulse. This selection can be based on drastic and quick changes in ECG signal value that can be indicative of a pace pulse, e.g. a "spike" in the ECG signal”); and denoise the detected portions of the ECG signal comprising the transitory noise, wherein denoising the detected portions of the ECG signal comprises blanking the detected portions of the ECG signal comprising the transitory noise (e.g. ¶¶ 30 – “using the detected pace pulse, the portion of the ECG signal can be blanked thereby removing the pace pulse from the ECG signal”) and modifying the blanked portions to provide a modified ECG signal with reduced transitory noise (e.g. ¶¶ 33 – “pace blanker 512 can remove the detected pace pulse from the ECG data and can interpolate the ECG data to replace the pace pulse.”).
Regarding claim 41, Lall discloses a denoising system for denoising an ECG signal comprising transitory noise caused by application of electrical stimulation by a stimulation device, the denoising system being communicatively coupled to an ECG electrode array configured to obtain ECG signals from a patient, the denoising system comprising: one or more processors configured to, upon execution of stored instructions on a non-transitory computer-readable medium: detect portions of the ECG signal comprising the transitory noise by identifying portions of the ECG signal corresponding to time periods when a synchronization signal is received from an electrical stimulation system indicative of electrical stimulation being administered (e.g. ¶¶ 22-23 – “a portion of the ECG data is selected as a potential pace pulse. This selection can be based on drastic and quick changes in ECG signal value that can be indicative of a pace pulse, e.g. a "spike" in the ECG signal”); denoise the detected portions of the ECG signal comprising the transitory noise, wherein denoising the detected portions of the ECG signal comprises blanking the detected portions of the ECG signal comprising the transitory noise (e.g. ¶¶ 30 – “using the detected pace pulse, the portion of the ECG signal can be blanked thereby removing the pace pulse from the ECG signal”) and modifying the blanked portions to provide a modified ECG signal with reduced transitory noise; and output the modified ECG signal for display (e.g. ¶¶ 33 – “pace blanker 512 can remove the detected pace pulse from the ECG data and can interpolate the ECG data to replace the pace pulse.”).
Regarding claim 29, Lall discloses the circuitry comprises one or more processors further configured to digitize the detected portions of the ECG signal comprising the transitory noise (e.g. ¶¶ 22 - ECG leads sampled by an analogue to digital converter”).
Regarding claim 33, Lall discloses said blanking comprises temporarily removing values stored at memory locations corresponding to the detected portions of the ECG signal comprising the transitory noise and wherein said modifying the blanked portions comprises interpolation, and wherein said interpolation comprises calculating modified values to replace the removed values in the memory locations (e.g. ¶¶ 30, 33, etc.).
Regarding claim 34, Lall discloses said blanking comprises temporarily removing values stored at memory locations corresponding to the detected portions of the ECG signal comprising the transitory noise (e.g. ¶¶ 30) and wherein said modifying the blanked portions comprises interpolation (e.g. ¶¶ 33), wherein said interpolation comprises identifying a last value prior to said blanking and a first value after said blanking and replacing the removed values in the memory locations with interpolated values between the last value and the first value in the memory locations (e.g. ¶¶ 33 - interpolating between the non-removed ECG data points – which would be the last and first values).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lall in view of Depinto et al. (WO-9852463-A1; hereinafter “Depinto”).
Regarding claim 30, Lall discloses the one or more processors are further configured to refine the modified ECG signal using a filter to create a denoised ECG signal (e.g. ¶¶ 23, 33, etc.); however, the prior art fails to expressly disclose using specifically a linear phase filter or a digital finite impulse response filter.  In the same field of endeavor, Depinto discloses the use of a linear phase impulse response filter in order to effectively process the signal and output an estimate of baseline wander of the ECG signal (e.g. Pgs 9-10, ll 25-30). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to apply the known linear phase filter or impulse response filter as taught by Depinto, to the processing of ECG signals in Lall, in order to yield the predictable results of improving the processing of ECG data in a known and effective way.
Regarding claim 35, Lall fails to expressly disclose filtering out 50 Hz or 60 Hz line frequency components for a time period prior to said blanking and following said blanking to ensure the first value and the last value are not affected by the 50 Hz line frequency components.  In the same field of endeavor, Depinto discloses the use of a filter which filters out 50 Hz line frequency components in order to filter out noise at those frequencies (e.g. Pg 13, ll 1-9).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known filter as taught by Depinto to the device of Lall in order to improve the performance of the ECG analysis by filtering out the known noise frequencies in the art.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lall in view of Shambroom et al. (US 2003/0052775; hereinafter “Shambroom”). Lall discloses said blanking comprises temporarily removing values stored at memory locations corresponding to the detected portions of the ECG signal comprising the transitory noise and modifying the blanked portions by replacing the removed values with interpolated values (e.g. ¶¶ 30, 33) but fails to expressly disclose replacing the removed values with a last known good value prior to said blanking.  In the same field of endeavor, Shambroom teaches the method of replacing the data in an epoch with the last known good value prior to the removal of that epoch due to noise, in order to be able to have continuous data (e.g. Claim 9).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the device of Lall with the approach of replacing the blanked portions with the last known good value instead of the interpolated value, in order to yield the predictable results of providing another estimation option to use that may be more accurate for the ECG signal analysis.
Claims 31-32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lall in view of Schmidt et al. (US 2014/0171783; hereinafter “Schmidt”).  Lall discloses the one or more processors are further configured to output the denoised ECG signal for presentation on a display configured to display the output (e.g. 12, 34 – “processor can be connected to a display and/or printer 520 for viewing data relating to the ECG measurements and pace pulse detections”) and the stimulation device (e.g. Abstract – “pacemaker”); however, Lall fails to expressly disclose converting the denoised ECG signal into an analog signal to facilitate output on a display.  In the same field of endeavor, Schmidt discloses the use of sample and hold circuitry to in order to process as analog signals and output on the display in order to compensate during periods when signal transmission from the electrodes is blocked (e.g. ¶¶ 45).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known technique of sample and hold analog conversion of ECG signals as taught by Schmidt, in order to yield the predictable results of allowing the data to be continuously recorded in situations where there is a delay or block of the ECG signal from the sensors.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792